Name: Council Decision (CFSP) 2018/2011 of 17 December 2018 in support of gender mainstreamed policies, programmes and actions in the fight against small arms trafficking and misuse, in line with the Women, Peace and Security agenda
 Type: Decision
 Subject Matter: economic policy;  international security;  social affairs;  defence;  rights and freedoms;  trade policy
 Date Published: 2018-12-18

 18.12.2018 EN Official Journal of the European Union L 322/38 COUNCIL DECISION (CFSP) 2018/2011 of 17 December 2018 in support of gender mainstreamed policies, programmes and actions in the fight against small arms trafficking and misuse, in line with the Women, Peace and Security agenda THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 November 2018, the Council adopted the EU Strategy against illicit Firearms, Small Arms & Light Weapons (SALW) and their Ammunition Securing Arms, Protecting Citizens. The Strategy states that the Union will systematically mainstream gender considerations in the design of new projects relating to the fight against gun violence and SALW control in general, and the sharing of good practices in that regard. (2) On 3 April 2017, the Council adopted Decision (CFSP) 2017/633 (1) in support of the United Nations Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects (PoA). The actions funded under that Decision were implemented by the United Nations Office for Disarmament Affairs (UNODA) and included the organisation of a thematic seminar entitled SALW and the 2030 Agenda for Sustainable Development, including SDG 16 and the gender aspects of SALW control. (3) On 28 May 2018, the Council adopted conclusions on a Union position on combatting the illicit trade in SALW, in light of the third United Nations Conference to Review Progress Made in the Implementation of the PoA that was held in June 2018. One of the Union's key objectives for the outcome of the Review Conference is the recognition of the differing impacts of armed violence on women, men, girls and boys, and promote the role of women in implementation of the PoA and gender awareness in SALW control actions as a condition for their effectiveness. (4) On 30 June 2018, the third United Nations Conference to Review Progress Made in the Implementation of the PoA adopted an outcome document where States stated that they remain gravely concerned about the negative impact of the illicit trade in SALW on the lives of women, men, girls and boys and recognise that eradicating the illicit trade in small arms and light weapons is a key part of combatting gender-based violence, and that they recognise the need for strengthened participation of women in decision-making and implementation processes relating to the PoA and the International Tracing Instrument and reaffirm the need for States to mainstream gender dimensions in their implementation efforts. The States have also undertaken to encourage mainstreaming gender perspectives into small arms and light weapons policies and programmes, including in the areas of programme design, planning, implementation, monitoring and evaluation, taking into account, as appropriate, relevant guidelines and standards. The States have decided to encourage the coordinated implementation of national action plans on SALW with national action plans established under relevant United Nations resolutions and target 16.4 of the 2030 Agenda for Sustainable Development, and to encourage the collection of data disaggregated by sex on the illicit trade in SALW, including through national reports, and to increase understanding of the gender-specific impacts of the illicit trade in SALW, in particular for the purpose of improving corresponding national policies and programmes. (5) The UN Security Council has on several occasions called for addressing women's meaningful participation, the prevention of conflict and violence, protection of violence including conflict-related sexual violence and post-conflict relief and recovery. (6) In his Agenda for Disarmament Securing our Common Future, that was presented on 24 May 2018, the UN Secretary-General called for all States to incorporate gender perspectives in the development of national legislation and policies on disarmament and arms control, including consideration of the gendered aspects of ownership and of the use and misuse of arms, the differentiated impacts of weapons on women and men, the ways in which gender roles can shape arms control and disarmament policies and practices, and the full and equal participation of women in all decision-making processes related to disarmament and international security, HAS ADOPTED THIS DECISION: Article 1 1. The overall objective of this Decision is to contribute to international peace, security, gender equality and sustainable development by enhancing the effectiveness of small arms control measures through the promotion of approaches based on systematic gender analysis, the integration of gender perspectives and women's empowerment initiatives. This Decision shall support the implementation of the gender-relevant outcomes of the 2018 Third United Nations Conference to review progress made in the implementation of the PoA. This Decision shall also contribute to the broader international policy agenda on gender equality and women's empowerment in line with the Women, Peace and Security (WPS) agenda and the 2030 Agenda for Sustainable Development. 2. To achieve the objectives set out in paragraph 1, this Decision shall support actions to:  operationalise the Modular Small-arms-control Implementation Compendium (MOSAIC) modules on Women, men and the gendered nature of small arms and light weapons and on Children, adolescents, youth and small arms and light weapons;  develop a training manual to serve as a guidance document and ensure that all actions are executed in accordance with current UN standards;  train staff and trainers of UN regional centres and secretariat staff of regional and sub-regional organisations on integrating gender perspectives into small arms policies and frameworks to ensure a systematic approach to the issue;  train national officials in 18 countries on gender-mainstreaming and small arms control;  promote gender perspectives, gender mainstreaming and women's empowerment in regional initiatives;  strengthen the small arms control component in the WPS framework as well as the framework itself;  contribute to the implementation of the 2030 Agenda, in particular Goals 16 and 5, as well as converging international policy agendas on gender equality;  strengthen civil society engagement on gender-mainstreaming small arms control in partnership with the International Action Network on Small Arms (IANSA) and IANSA Women's Network;  generate sustained impact through effective awareness-raising, advocacy, outreach and partnerships. 3. The direct beneficiaries of this Decision shall be national, regional and global stakeholders responsible for small arms control in countries and regions of focus, namely Africa, the Caribbean and Latin America, and Asia and the Pacific. 4. A detailed description of the project is set out in the Annex to this Decision. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for implementing this Decision. 2. The technical implementation of the project referred to in Article 1 shall be carried out by the United Nations Office for Disarmament Affairs (UNODA). 3. UNODA shall perform its tasks under the responsibility of the HR. For that purpose, the HR shall enter into the necessary arrangements with UNODA. Article 3 1. The financial reference amount for the implementation of the project financed by the Union referred to in Article 1 shall be EUR 4 375 507,85. 2. The expenditure financed by the reference amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude the necessary agreement with UNODA. The agreement shall stipulate that UNODA has to ensure visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular quarterly reports prepared by UNODA. Those reports shall form the basis of the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of conclusion of the agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if no agreement has been concluded within that period. Done at Brussels, 17 December 2018. For the Council The President E. KÃ STINGER (1) Council Decision (CFSP) 2017/633 of 3 April 2017 in support of the United Nations Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects (OJ L 90, 4.4.2017, p. 12). ANNEX 1. RATIONALE AND BACKGROUND The landmark 2030 Agenda for Sustainable Development recognises the inherent link between peaceful societies and sustainable development. In addition, the Women, Peace and Security (WPS) agenda, through several UN Security Council resolutions is positioning conflict-prevention, women's meaningful and equitable participation and sustaining peace at its core. One major impediment to peace and sustainable development worldwide remains the illicit trade in, and the ubiquitous misuse of, small arms. Adequate small arms control is essential for reducing conflict, crime and violence. It is a prerequisite for societal stability and sustainable development. The United Nations Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects (PoA) provides the global framework for tackling the small arms problem, committing all States to improving national small arms laws, import/export controls, stockpile management, destruction of surplus, marking and tracing, and to engage in cooperation and assistance. Although progress has been made, much more must be done to strengthen small arms control through the implementation of the Programme of Action and to fulfil the commitments made in the 2030 Agenda. The unique, deeply societal characteristics of the small arms issue necessitates a comprehensive mainstreaming of gender perspectives in all dimensions of small arms control. To date, gender perspectives have been insufficiently understood, addressed and integrated into policies controlling small arms. And when gender dimensions are not adequately dealt with in legislative and policy frameworks that control small arms, the success and effectiveness of interventions are limited. However, gender-related approaches to necessary small arms control measures are still in their infancy. In recent years, the small arms agenda has converged with broader international policy on gender equality and women's empowerment, which this Decision will further underpin. The 2030 Agenda has linked small arms control to the peace, security and development agenda, thereby simultaneously providing an interconnected framework of Goals, which go beyond the security dimension and which highlight that the small arms problem has implications for the realisation of several Sustainable Development Goals, including Goal 5 on gender equality and women's empowerment. In fact, gender equality is reflected in Goal 5, but is also a cross-cutting theme throughout the entire 2030 Agenda. This Decision contributes to gender mainstreaming of and the equitable and meaningful participation of women in all arms control decision-making processes. It also recognises the differing impact of the use and misuse of small arms on men, women, boys and girls and supports actions which are designed to lead to more inclusive, effective and sustainable policy outcomes in small arms control. The Convention on the Elimination of all Forms of Discrimination Against Women and the Beijing Declaration form a strong normative basis for connecting the WPS and the small arms agendas. The adoption of the Arms Trade Treaty and the recently launched EU-UN Spotlight Initiative have further highlighted the need to focus on this issue. While the proposed actions advance gender-mainstreaming in small arms control, the outcomes will directly contribute to the elimination of all forms of violence and discrimination against women and girls. Securing guns and reducing their circulation removes one of the most frequent choice of weapons for domestic and gender-based violence and femicide. Empowering women and breaking down gender stereotypes surrounding weapons will address the root causes of gender-based violence which include patriarchal systems, gender inequitable attitudes and violent aspects of traditional masculinity. The increasing convergence of the WPS and the small arms control agendas has been illustrated in UN Security Council Resolution (UNSCR) 2242 (2015). The actions supported by this Decision will implement the call of the UN Security Council to participate in the design and implementation of efforts related to the prevention, combatting and eradication of the illicit transfer, and the destabilising accumulation and misuse of small arms and light weapons and the promotion of women as active players in the fight against the illicit transfer of small arms and light weapons. This Decision seeks to operationalise those links by supporting concrete actions. 2. OBJECTIVES The overall objective of this Decision is to contribute to international peace, security, gender equality and sustainable development by enhancing the effectiveness of small arms control measures through the promotion of approaches based upon systematic gender analysis and the integration of gender perspectives. The results of the actions supported by this Decision will contribute to the broader international policy agenda on gender equality and women's empowerment. This Decision will support the full and effective implementation of the PoA and the implementation of gender-relevant outcomes of the 2018 Third United Nations Conference to Review Progress Made in the Implementation of the PoA (RevCon3). This Decision will also contribute to implementation of the United Nations Secretary General's Agenda for Disarmament (1), which calls for greater efforts to be made towards achieving equal, full and effective participation of women in all decision-making processes related to disarmament, recognises that there is a need to overcome the link between ownership and use of arms and specific expressions of masculinity related to control, power, domination and strength which underpins both structural and physical violence against women, and calls for gender-responsive arms control to reduce violence against women and girls in both public and private spheres. This Decision will also contribute to the Agenda's call for strengthened partnerships with civil society and youth in order to advance the disarmament and arms control agenda. To achieve this, this Decision will support actions to:  operationalise the Modular Small-arms-control Implementation Compendium (MOSAIC) (2) modules on Women, men and the gendered nature of small arms and light weapons and on Children, adolescents, youth and small arms and light weapons;  develop a training manual to serve as a guidance document and ensure that all actions are executed in accordance with current UN standards;  train staff and trainers of UN regional centres and secretariat staff of regional and sub-regional organisations on integrating gender perspectives into small arms policies and frameworks to ensure a systematic approach to the issue;  train national officials in 18 countries on gender-mainstreaming and small arms control;  promote gender perspectives, gender mainstreaming and women's empowerment in regional initiatives;  strengthen the small arms control component in the WPS framework as well as the framework itself;  contribute to the implementation of the 2030 Agenda, in particular Goals 16 and 5, as well as converging international policy agendas on gender equality;  strengthen civil society engagement on gender-mainstreaming small arms control in partnership with the International Action Network on Small Arms (IANSA) and IANSA Women's Network;  generate sustained impact through effective awareness-raising, advocacy, outreach and partnerships. 3. DESCRIPTION OF THE ACTIONS 3.1. Develop a training manual on gender-mainstreaming small arms control 3.1.1. Objective Pursuant to this Decision, a training manual will be developed which will operationalise MOSAIC modules on Women, men and the gendered nature of small arms and light weapons and on Children, adolescents, youth and small arms and light weapons. The manual will serve as a guidance document for all stakeholders involved in the implementation of the actions pursuant to this Decision, in particular for the implementation of the in-country training programmes carried out by UNODA's regional centres. The training manual will be built on existing tools, information, and expertise where they are available, and will be made publicly available, once vetted, to serve the wider communities of practitioners. 3.1.2. Actions (a) Translate the two MOSAIC modules from English into Arabic, French, Portuguese and Spanish. (b) In cooperation with key stakeholders and based on the MOSAIC modules and existing trainings and resources, develop a training manual on gender-mainstreaming small arms control which will serve as a practical guidance document for all stakeholders involved in the implementation of all actions under this Decision. (c) Translate the training manual from English into French, Portuguese and Spanish (working languages of UNODA's regional centres). (d) Make the training manual and additional material available to wider communities of practitioners, both online and in print. 3.1.3. Responsibilities of the implementing agency UNODA will engage a consultant to develop a training manual, in close cooperation with relevant UN entities, in particular the United Nations Development Programme South-Eastern and Eastern Europe Clearinghouse for the Control of Small Arms and Light Weapons (UNDP SEESAC). IANSA will be invited to contribute their expertise to the manual. 3.1.4. Timeline The translation of the modules and the development of the training manual will be implemented in 2019, followed by the translation and publication of the training manual and other materials. 3.1.5. Expected results The two relevant MOSAIC modules will be made available in Arabic, French, Portuguese and Spanish on the UNODA website (3) (currently only available in English) and a manual for their operationalisation will be developed and published in French, Portuguese and Spanish. The manual will be vetted by project partners and provided guidance for the implementation of the actions carried out under this Decision. It will also serve wider communities of practitioners and continues to be relevant beyond the timeframe of this Decision. 3.2. Training of UN staff and trainers working on small arms control 3.2.1. Objectives An online training will be developed to provide training on gender mainstreaming small arms control to staff of relevant UN departments as well as wider communities of practitioners to ensure the UN system and beyond provides advice and assistance on small arms control which is systematically integrating gender-perspectives. Staff in the regional centres directly involved in the implementation of actions under this Decision, will be coached by a UNDP SEESAC gender and small arms expert to implement actions in line with the guidance provided by the training manual and through a tailored regional lens. 3.2.2. Actions (a) Together with the UN Women Training Centre, develop an online based training on gender mainstreaming small arms control for UN staff and wider communities of practitioners. The training will reflect the content of relevant MOSAIC modules and converging agendas and will be available in Arabic, English, French, Portuguese and Spanish. (b) In cooperation with UNDP SEESAC, establish a coaching programme for staff at the UN regional centres to raise their awareness and strengthen their capacities for integrating the gender perspective into small arms control through tailored interventions in their regions, in particular in beneficiary countries of the in-country training programmes [3.3.2]. The coaching programme will elaborate the training manual developed under this Decision [3.1.2.b.] and build on UNDP SEESAC's work and experience funded under Council Decision (CFSP) 2016/2356 (4). (c) Convene a project team workshop following the pilot phase of the in-country training programmes [3.3.2.a]. The workshop will maximise the coordination and cooperation of the project team, vet the training manual before translation and publication, enable exchanges on the implementation of this Decision, in particular on the pilots of the in-country training programmes, and validate required training materials. 3.2.3. Timeline The online training will be developed in 2019 and will be made available in early 2020. The coaching programme will begin in early 2020, once staff in the regional centres have been recruited and the training manual has been developed. The project team workshop will take place in 2020, following the pilot phase of the national training programmes. 3.2.4. Expected results An online training on gender-mainstreaming small arms control will be made available in Arabic, English, French, Portuguese and Spanish, which will enhance the understanding of the need to include gender-perspectives in small arms control measures. The training will be promoted within the UN system and to wider communities of practitioners and will become mandatory for staff involved in the implementation of this Decision. In addition, staff at the UNODA's regional centre will be trained on the training manual and developed strategies, through a coaching programme, for its regional application. A project team workshop will be held, which will strengthen coordination and cooperation for the implementation of the actions under this Decision and training materials will be developed, vetted and made publicly available. 3.3. In-country training programmes on gender-mainstreaming small arms control 3.3.1. Objectives Eighteen tailored in-country training programmes on gender-mainstreaming small arms control will be established and implemented through UNODA's regional centres. The main focus of the programmes is the training of the national coordinating bodies on small arms on the inclusion of gender dimensions in small arms National Action Plans (NAPs) and other relevant policy and legislative frameworks, including on the collection and analysis of sex- and age-disaggregated data. In that regard, where a participating country has an existing National Action Plan on WPS, the need to align both documents will be encouraged. Additional activities will be tailored to each State and its respective assistance needs and may include: practical mechanisms to ensure meaningful participation of women; a gender analysis as a baseline for national action; a dedicated workshop on the inclusion of gender dimensions in small arms NAPs, making use of the MOSAIC module on establishing NAPs; the design of national monitoring and evaluation tools to review efforts undertaken. Proposed activities may also include a legal review of the national policy framework to cross-reference small arms regulation, including licensing, with provisions regarding countering domestic violence and the training of law enforcement officials and legal operators on their roles and responsibilities under relevant national law regarding the presence and use of small arms in the context of intimate partner and domestic- or family-related violence, sexual violence, small arms related femicides, as well as mainstreaming gender perspectives in criminal investigations and legal proceedings. 3.3.2. Actions (a) Pilot phase: Establish and implement in-country pilot training programmes in six selected countries in coordination with their established national coordinating bodies. (b) Roll-out phase: Expand  on the basis of the pilots  the in-country training programmes on gender-mainstreaming in small arms control to an additional twelve countries in coordination with their established national coordinating bodies. 3.3.3. Selection of beneficiary countries Beneficiary countries will be selected by the European External Action Service upon recommendation by UNODA, in consultation with its regional centres and IANSA. In principle, highest priority will be given to least developed countries and other developing countries which are severely affected by the small arms problem. States must have a small arms national coordinating body and/or a designated PoA national point of contact. States must have expressed an interest in the proposed activities under this action. Preference should be given to States that have demonstrated a continued commitment to the implementation of the PoA. Furthermore, a regional balance for the selection of countries will be applied:  Pilot phase: Two States in each region  Africa, Asia/Pacific, and Latin America/Caribbean;  Roll-out phase: Four States in each region  Africa, Asia/Pacific, and Latin America/Caribbean. 3.3.4. Responsibilities of the implementing agency The UN Regional Centres for Peace & Disarmament will implement the in-country training programmes in close coordination with UNODA and UN agencies on the ground. Whenever feasible, national gender equality institutions and civil society organisations will be included in the activities. UNDP SEESAC will provide advisory support based on their experience in developing and delivering training on gender and small arms control. IANSA will complement the in-country activities by strengthening civil society engagement on gender-mainstreaming small arms control through its network at the local and community level [3.6.3]. 3.3.5. Timeline The in-country training programmes will start in 2020 and will be implemented until mid-2022. 3.3.6. Expected results The in-country training programmes on gender-mainstreaming will lead to a shared national understanding of the important role that gender plays in relation to effective small arms control and knowledge on the differing impacts of armed violence on women, men, girls and boys. This newly gained understanding on the importance of the issue to increase the effectiveness and overall quality of small arms control will build consensus amongst national officials involved in relevant policies and their implementation. The consensus will be translated into a national commitment to pursuing gender-sensitive approaches in small arms control policies and legislation. In addition, local communities will be sensitised in the countries. As part of the outcome of the programmes, targets/indicators for progress will be developed by States who will commit to report on those targets/indicators as part of their national reporting efforts under the PoA. 3.4. Regional approaches to gender-mainstreaming small arms control 3.4.1. Objectives The illicit trade and misuse of small arms present different problems in different regions, and States have varying levels of financial and material resources at their disposal to respond to those problems. The aim of the regional approaches is to build and/or strengthen expertise on gendered aspects of small arms control amongst government officials, civil society and parliamentarians at the regional and sub-regional level, based on MOSAIC. They will reinforce the need to include gender considerations in regional and sub-regional small arms control initiatives. Regional exchanges on good practices/MOSAIC will strengthen national expertise and further commitments by all States in the region to address the issue of small arms control through a gender-lens. 3.4.2. Actions (a) One-day training in the margins of the Seventh Biennial Meeting of States on the Programme of Action (BMS7) in 2020 for small arms and light weapons desk officers from the secretariats of sub-regional and regional organisations with a view to promoting gender aspects in regional initiatives and enabling the participation of 15 representatives of those organisations to attend BMS7, who would otherwise lack the resources to attend PoA meetings. (b) Four-day, MOSAIC-based sub-regional workshop in Fiji for Pacific countries to strengthen the role of women in the area of arms control by enhancing the understanding of the gendered impact of armed violence and international arms control instruments, and by building capacities of civil society, parliamentarians and government officials to engage in those issues. (This is a follow-on from two sub-regional workshops held in Southeast Asia and South Asia in 2018, which were funded by UNSCAR). (c) Three-day, MOSAIC-based regional seminar in Kathmandu to strengthen the role of women in the area of arms control. The seminar brings together civil society representatives, parliamentarians and government officials from Asia and the Pacific, including those who participated in the sub-regional workshop in Fiji [3.4.2.b]. Participants will discuss actions on how to take the issue of gender mainstreaming and small arms control forward in their own national settings. A summary of the discussions, together with additional material, will be published online and in print and will be distributed to participants and relevant stakeholders. (d) Two-day, MOSAIC-based regional workshop in Peru to present and disseminate good practices on gender-sensitive policies and legal approaches to small arms control, which have been developed by the United Nations Regional Centre for Peace, Disarmament and Development in Latin America and the Caribbean (UNLIREC) since 2017, to senior level decision-makers from small arms control entities and national agencies responsible for preventing, eliminating and punishing violence against women. The workshop promotes the need to strengthen small arms legislation in Latin America and the Caribbean by incorporating restriction of the acquisition of arms and ammunition by those who have been convicted of domestic and/or interpersonal violence. 3.4.3. Timeline The training in the margin of BMS7 will take place in mid-2020, regional and sub-regional workshops will take place between late 2019 and the end of 2021. 3.4.4. Implementing partners UNODA will organise and convene the one-day training in the margins of BMS7 for staff from regional and sub-regional organisations, including the sponsorship of some of those representatives to BMS7. The United Nations Regional Centre for Peace and Disarmament in Asia and the Pacific, in close cooperation with IANSA, will organise and convene the sub-regional workshop in Fiji and the regional seminar in Kathmandu. UNLIREC will organise and convene the regional workshop in Peru. 3.4.5. Expected results Small arms control experts from the secretariats of regional and sub-regional organisations will be trained on the importance of gender mainstreaming small arms control initiatives and policies in accordance with authoritative global guidance (MOSAIC). They will be equipped with ideas on how to develop gender-sensitive small arms control measures based on the knowledge that the impact of armed violence and armed conflict affects men, women, boys and girls differently. Furthermore, the importance of gender-mainstreaming small arms control will be promoted in the margins of BMS7 through the training. The action will enable the participation of those organisations who would otherwise lack the resources to attend a PoA meeting. The regional and sub-regional workshops will provide a platform for the exchange of good practices on gender-sensitive policies and legal approaches to small arms control in Latin America and the Caribbean and will engage and build capacities of civil society, parliamentarians and government officials from Asia and the Pacific on the issue of the gendered impact of armed violence and international arms control instruments. As a result, policies, frameworks and programmes on small arms control on the regional and national levels will take into account gender-considerations. 3.5. Strengthen the small arms control component in the WPS agenda and the synergies between Goals 5 and 16 of the 2030 Agenda for Sustainable Development 3.5.1. Objectives The activities are designed to bring together experts and diplomatic communities working on small arms control, the WPS agenda, and those working on the implementation of Goals 5 and 16 of the 2030 Agenda for Sustainable Development to review and harmonise their efforts, in particular with a view to making use of synergies and avoiding duplications. 3.5.2. Actions (a) For selected national and regional focal points under the PoA and civil society small arms experts to participate at one of the annual capital-level WPS Focal Points Network, to discuss synergies between the commitments States have agreed to under the PoA and the WPS agenda and to support the inclusion of small arms control component in UNSCR 1325 (2000) national action plans and gender-perspectives in national action plans for the implementation of the PoA. This includes an exchange on best practices and on progress made in the implementation of gender-sensitive policies and legislation. (b) Establish a regular dialogue between relevant UN agencies, the Friends of 1325, other diplomatic and policy communities covering UNSCR 1325 (2000) and the broader WPS agenda, diplomats and experts working on the implementation of Sustainable Development Goals 5 and 16, and those diplomats and policy-makers covering disarmament and arms control issues in Geneva and New York, to streamline and harmonise efforts and work. The dialogue will build on the outcomes of previous meetings held in Geneva and New York earlier in 2018. 3.5.3. Expected results Experts, policy-makers and diplomats working on small arms control, the WPS agenda and the implementation of the 2030 Agenda for Sustainable Development will benefit from a dialogue and an exchange and will begin to coordinate their efforts. As a result, the implementation of all agendas will be strengthened, and a coordinated approach will ensure that synergies are maximised and duplications are avoided. 3.6. Civil society engagement on gender-mainstreaming small arms control 3.6.1. Objectives Actions are designed to significantly strengthen civil society engagement on gender-mainstreaming small arms control by addressing the connection between gender specific approaches and impacts, women's rights, small arms control and armed violence at the local and community level. Civil society involvement in small arms control is key to local ownership, provides invaluable insights into the problem and increases support for control efforts. Civil society organisations specialising in gender will enhance gender-responsive small arms control efforts and strengthen and complement other actions undertaken under this Decision. Between 2019 and 2022, actions will be carried out in States selected for the implementation of the in-country training programmes under this Decision as well as additional countries. 3.6.2. Responsibilities of the implementing agency All activities will be undertaken by IANSA and IANSA Women's Network and will be coordinated with and monitored by UNODA. A representative from IANSA will be part of the project team to facilitate the implementation and coordination of all actions carried out under this Decision. 3.6.3. Actions (a) Strengthen the network of IANSA grass-roots organisations, including its Women's Network, to further civil society engagement and address gender-specific manifestations of the small arms problem from the grass-root to the global level. (b) Provide small stipends for 30-40 local civil society activities each year on gender-mainstreaming small arms control. This could include events for the Global Week of Action Against Gun Violence, International Youth Day, Africa Amnesty Month, International Day of Peace, Day of the African Child, International Gun Destruction Day, Wear Orange, International Women's Day, and the 16 Days of Activism Against Gender-Based Violence etc. (c) IANSA will develop and distribute age-appropriate materials for children and teenagers in different languages addressing the frequent linkages between masculinity and violence. IANSA member groups in different countries will use the materials to engage their local communities. (d) IANSA will develop and distribute accessible outreach materials (for example talking points, flyers etc.) for its members in different languages to promote the issue of gender-mainstreaming in the context of small arms control in different countries and engage locally officials, policymakers, journalists and other civil society actors on the issue. (e) Lobby for the inclusion of women, youth, and other underrepresented stakeholders (for example health sector, survivors, rural communities) as members of national coordination bodies. (f) Develop and maintain a more accessible and comprehensive website for IANSA and its Women's Network, to showcase activities of Network members, function as a hub for globally coordinated NGO action, and provide information, materials, contacts, examples and documents relevant to issues such as women's empowerment, gender-mainstreaming, armed violence reduction, small arms controls, masculinity and weapons, and the nexus between Sustainable Development Goals 5 and 16. (g) Support action-oriented research by local groups to identify strategic points of intervention to reduce arms trafficking and armed violence from a gender perspective and design and implement follow-up actions, based on that research. (h) Promote and support the implementation of the 2018 Call to Action on Gender and Small Arms Control (5) and the gender-specific outcomes of BMS6 & RevCon3 at the local level. (i) Ensure that gender perspectives continue to be promoted through civil society advocacy at global small arms and light weapons processes, including BMS7 and BMS8, and contribute to the NGO Working Group on WPS and related processes, to ensure that the arms control dimension is taken into account. (j) Contribute to actions carried out under this Decision such as the development of the training manual, the implementation of the in-country training programmes by ensuring civil society representation at relevant activities and by engaging civil society at the local and community level in the beneficiary county, and the participation in the sub-regional workshop and regional seminars in Asia and the Pacific. 3.6.4. Expected results Civil society engagement on gender-mainstreaming small arms control will be strengthened and their level of activity to promote the issue will be increased significantly. Support for gender-responsive small arms control efforts will be strengthened at the local level, communities will be sensitised to the relevance of the issue, local research will be undertaken and follow-up actions will be taken at the grass-roots level to address issues pertinent to the use and misuse of small arms. Civil society engagement will also be strengthened in the WPS framework and at the PoA meetings, and gender-specific considerations in the political small arms process will be promoted. 3.7. Partnership, advocacy and outreach 3.7.1. Objectives All of the organisations that make up the United Nations system, including funds, programmes and specialised agencies, are mandated to support the achievement of gender equality. Furthermore, organisations of the UN system involved in small arms control will integrate gender considerations into all stages of small arms projects and programmes. To support those undertakings, the actions are designed to bring those issues to the forefront of the attention of the UN as well as wider communities of practitioners. Increased visibility of the issues through advocacy and outreach will also strengthen the impact of the project. The partnership with all relevant stakeholders aims to facilitate coordination and contributes to a streamlined implementation of all actions supported by this Decision. 3.7.2. Actions (a) Organise regular activities during the First Committee of the General Assembly (October) and during the UN Commission on the Status of Women (March) in New York, as part of an intersessional process on gender-mainstreaming small arms control, including forum discussions and side events with senior guest speakers from the UN system, States, research institutes, academia and NGOs. This process takes account of converging international policy agendas and initiatives on gender equality. (b) In 2021, to organise a one-day event in New York during the 16 Days of Activism Against Gender-based Violence which promotes gender-mainstreaming in small arms control, including a high-level segment to showcase political commitment to this issue, presentation of practical examples from the ground, including outputs from the activities carried out under this project, and expert panels and discussions to further advance the issue. (c) Develop a dedicated, authoritative UNODA webpage on gender-mainstreaming in small arms control featuring information and resources generated from the actions supported by this Decision and beyond. (d) Establish a UN CASA (6) working group on gender and small arms which will be convened by UNODA and which brings together all relevant partners for the implementation of the actions supported by this Decision. IANSA will also be invited to join that working group. (e) Promote the relevance of gender-mainstreaming through social media and mass media campaigns. (f) Continuously inform the donor (the Union) about the progress of the implementation of this Decision. 3.7.3. Expected results A regular discourse on the gendered approaches to small arms control will be established and the issues, as well as outputs of the actions carried out under this Decision, will be frequently promoted. A website will be established as a comprehensive source including information on gender mainstreaming small arms control and outputs developed under this Decision. Regular meetings of the CASA working group on gender and small arms will take place and the implementation of the actions will be coordinated throughout the project implementation period. 4. DELIVERABLES The implementing agency will produce and submit the following deliverables to the Union:  summary reports of the 18 in-country training programmes on gender-mainstreaming small arms;  training Manual in English, French, Portuguese and Spanish as well as relevant training materials online and in print;  online-based training on gender mainstreaming small arms control for UN staff and wider communities of practitioners in Arabic, English, French, Portuguese and Spanish;  actionable outcome document of Asia-Pacific workshop for civil society and parliamentarians;  summary report of civil society engagement on gender-mainstreaming small arms control;  translation of MOSAIC modules in Arabic, French, Portuguese and Spanish;  a final report at the completion of the project. 5. PARTNERS The actions under this Decision are designed to build on existing tools, information, instruments and expertise where they are available. The small arms coordination mechanism within the UN, CASA (7), will serve as a platform for coordination, in particular with UN Women, UNDP SEESAC, and DPKO as well as the UN Offices of the Special Representatives of the Secretary-General for Children and Armed Conflict, for Sexual Violence in Conflict, and on Violence against Children. UNODA will closely coordinate the implementation of this Decision with the donor (the Union) as well as IANSA. 6. BENEFICIARIES The direct beneficiaries of this Decision will be national institutions responsible for small arms control in countries and regions of focus, namely Africa, the Caribbean and Latin America, and Asia and the Pacific. The general population of the beneficiary countries, at risk from the widespread availability of small arms, will benefit indirectly as the risk decreases. Additionally, this Decision supports UN system partners and staff working on small arms control in the secretariats of regional and sub-regional organisations. Local communities will benefit as well as civil society organisations, in particular members of IANSA. Also benefitting are diplomatic communities in New York and Geneva as well as in capitals working on the WPS agenda and the implementation of Goals 5 and 16 of the 2030 Agenda for Sustainable Development. Actions will have to be fully in line with national priorities of States and must be endorsed by the relevant national authorities. Actions will be designed to benefit more than one target group. 7. DURATION Taking into consideration the global scope of the actions supported by this Decision, the number of partners, beneficiaries and planned actions, the timeframe for implementation is 36 months. 8. COMMUNICATION AND UNION VISIBILITY UNODA will take all appropriate measures to ensure proper visibility of the Union's contribution to the action. Such measures will be carried out in accordance with the Commission's Communication and Visibility Manual for European Union External Actions. UNODA will support the dissemination of information and outputs of the proposed activities to the broadest possible audience. Furthermore, outreach will be undertaken in the framework of all relevant actions through media engagement, side events and web tools. UNODA will ensure that beneficiaries of the actions are aware of the role of the Union in the action and raise awareness of how the Union and the UN are working together to strengthen small arms control by fostering a gender-sensitive approach to the small arms problem. UNODA and IANSA will make use of the widest possible range of communication tools, including a webpage, written press releases, selected social media tools, side events and informal briefings. The implementation of all actions will be tracked through monitoring and evaluation tools, including participant surveys and regular meetings of the respective working group. (1) Securing our Common Future. An Agenda for Disarmament, May 2018, https://front.un-arm.org/documents/SG+disarmament+agenda_1.pdf (2) www.un.org/disarmament/mosaic (3) https://www.un.org/disarmament/mosaic (4) Council Decision (CFSP) 2016/2356 of 19 December 2016 in support of SEESAC disarmament and arms control activities in South-East Europe in the framework of the EU Strategy to combat illicit accumulation and trafficking of SALW and their ammunition (OJ L 348, 21.12.2016, p. 60). (5) https://docs.wixstatic.com/ugd/bb4a5b_8c8bd0e981b54b6e8b01da205c10d4a3.pdf (6) http://www.un-arm.org/PoAISS/CASA.aspx (7) http://www.un-arm.org/PoAISS/CASA.aspx